242 So. 2d 408 (1970)
Donald SPARKS
v.
STATE. Ex parte Donald SPARKS.
7 Div. 889.
Supreme Court of Alabama.
December 17, 1970.
H. T. Foster, Scottsboro and Loma B. Beaty, Fort Payne, for petitioner.
MacDonald Gallion, Atty. Gen., opposed.
*409 BLOODWORTH, Justice.
Petition of Donald Sparks for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Sparks v. State, 46 Ala.App. 357, 242 So. 2d 403 (7 Div. 9).
Writ denied.
SIMPSON, COLEMAN, MADDOX and McCALL, JJ., concur.